Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 11/4/2021, 4/11/2022, and 8/15/2022 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, and 15-18 of U.S. Patent No. 9,967,292. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully disclosed in the patent. The instant claims are broader in that they do not recite as many details as the patent. One would be motivated to broaden the claims as a way to seek broader patent protection. 
Present Application 
U.S. Patent No. 9,967,292
1. A method for monitoring communication over a network between a plurality of computers, with one or more network monitoring computers (NMCs) that perform actions, comprising: employing handshake information communicated between two computers to determine establishment of a secure communication session; determining a session key based on decryption of encrypted key information that corresponds to the secure communication session; and employing the session key to decrypt one or more encrypted network packets that are included in the secure communication session.
2. The method of claim 1, further comprising: employing the one or more decrypted network packets to execute one or more rule-based policies.
3. The method of claim 1, further comprising: adding the decrypted key information to the handshake information.











4. The method of claim 1, further comprising: selectively decrypting the one or more network packets based on one or more characteristics of one or more other network flows unassociated with the secure communication session.

5. The method of claim 1, further comprising: selectively decrypt one or more network flows associated with the secure communication channel based on one or more characteristics of one or more other flows unassociated with the secure communication session.
8. A system for monitoring communication over a network between two or more computers, comprising: one or more network monitoring computers (NMCs) that communicate over the network, including: a memory that stores at least instructions; and one or more processors that execute instructions that perform actions, including: employing handshake information communicated between two computers to determine establishment of a secure communication session; determining a session key based on decryption of encrypted key information that corresponds to the secure communication session; and employing the session key to decrypt one or more encrypted network packets that are included in the secure communication session.
9. The system of claim 8, further comprising: employing the one or more decrypted network packets to execute one or more rule-based policies.
10. The system of claim 8, further comprising: adding the decrypted key information to the handshake information.

















11. The system of claim 8, further comprising: selectively decrypting the one or more network packets based on one or more characteristics of one or more other network flows unassociated with the secure communication session.

12. The system of claim 8, further comprising: selectively decrypt one or more network flows associated with the secure communication channel based on one or more characteristics of one or more other flows unassociated with the secure communication session.

15. A processor readable non-transitory storage media that includes instructions for monitoring communication over a network between two or more computers, wherein execution of the instructions by one or more processors on one or more network monitoring computers (NMCs) performs actions, comprising: employing handshake information communicated between two computers to determine establishment of a secure communication session; determining a session key based on decryption of encrypted key information that corresponds to the secure communication session; and employing the session key to decrypt one or more encrypted network packets that are included in the secure communication session.
16. The processor readable non-transitory storage media of claim 15, wherein execution of the instructions performs further actions, comprising: employing the one or more decrypted network packets to execute one or more rule-based policies.
17. The processor readable non-transitory storage media of claim 15, wherein execution of the instructions performs further actions, comprising: adding the decrypted key information to the handshake information.



18. The processor readable non-transitory storage media of claim 15, wherein execution of the instructions performs further actions, comprising: selectively decrypting the one or more network packets based on one or more characteristics of one or more other network flows unassociated with the secure communication session.
19. The processor readable non-transitory storage media of claim 15, wherein execution of the instructions performs further actions, comprising: selectively decrypt one or more network flows associated with the secure communication channel based on one or more characteristics of one or more other flows unassociated with the secure communication session.


1. A method for monitoring communication over a network between one or more computers, with one or more network monitoring computers (NMCs) that perform actions, comprising: monitoring a plurality of network packets that are communicated between the one or more computers; employing the one or more NMCs to identify a secure communication session established between two of the one or more computers based on an exchange of handshake information that is associated with the secure communication session, wherein the one or more NMCs are inline with the secure communication session; 
obtaining key information that corresponds to the secure communication session from a key provider, wherein the key information is encrypted by the key provider; employing the one or more NMCs to decrypt the key information; employing the one or more NMCs to derive the session key based on the decrypted key information and the handshake information; employing the one or more NMCs to decrypt one or more network packets that are included in the secure communication session; and employing the one or more NMCs to inspect the one or more decrypted network packets to execute one or more rule-based policies.

8. The method of claim 1, further comprising, employing the one or more NMCs to selectively decrypt the one or more network packets based on characteristics of the selected one or more network flows.

7. The method of claim 1, further comprising, employing the one or more NMCs to selectively decrypt one or more network flows associated with the secure communication session based on one or more characteristics of one or more other network flows.
9. A system for monitoring communication over a network between one or more computers comprising: one or more network monitoring computers (NMCs), comprising: a transceiver that communicates over the network; a memory that stores at least instructions; and one or more processors that execute instructions that perform actions, including: monitoring a plurality of network packets that are communicated between the one or more computers; employing the one or more NMCs to identify a secure communication session established between two of the one or more computers based on an exchange of handshake information that is associated with the secure communication session, wherein the one or more NMCs are inline with the secure communication session; obtaining key information that corresponds to the secure communication session from a key provider, wherein the key information is encrypted by the key provider; employing the one or more NMCs to decrypt the key information; employing the one or more NMCs to derive the session key based on the decrypted key information and the handshake information; employing the one or more NMCs to decrypt one or more network packets that are included in the secure communication session; and employing the one or more NMCs to inspect the one or more decrypted network packets to execute one or more rule-based policies; and the one or more computers, comprising: a transceiver that communicates over the network; a memory that stores at least instructions; and one or more processors that execute instructions that perform actions, including: providing one or more of the plurality of network packets.

16. The system of claim 9, further comprising, employing the one or more NMCs to selectively decrypt the one or more network packets based on characteristics of the selected one or more network flows.

15. The system of claim 9, further comprising, employing the one or more NMCs to selectively decrypt one or more network flows associated with the secure communication session based on one or more characteristics of one or more other network flows.

17. A processor readable non-transitory storage media that includes instructions for monitoring communication over a network between one or more computers, wherein execution of the instructions by one or more processors on one or more network monitoring computers (NMCs) performs actions, comprising: monitoring a plurality of network packets that are communicated between the one or more computers; employing the one or more NMCs to identify a secure communication session established between two of the one or more computers based on an exchange of handshake information that is associated with the secure communication session, wherein the one or more NMCs are inline with the secure communication session; obtaining key information that corresponds to the secure communication session from a key provider, wherein the key information is encrypted by the key provider; employing the one or more NMCs to decrypt the key information; employing the one or more NMCs to derive the session key based on the decrypted key information and the handshake information; employing the one or more NMCs to decrypt one or more network packets that are included in the secure communication session; and employing the one or more NMCs to inspect the one or more decrypted network packets to execute one or more rule-based policies.

18. The media of claim 17, further comprising: providing correlation information associated with the secure communication session, wherein the correlation information includes one or more of tuple information associated with the secure communication session, some or all of the handshake information, or one or more other network characteristics associated with the secure communication session; and storing the key information and the correlation information in a data store, wherein the stored key information is indexed based on the correlation information.


Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-9, 12-15 and 20 of U.S. Patent No. 11,165,831. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully disclosed in the patent. The instant claims are broader in that they do not recite as many details as the patent. One would be motivated to broaden the claims as a way to seek broader patent protection.
Present Application
U.S. Patent No. 11,165,831
1. A method for monitoring communication over a network between a plurality of computers, with one or more network monitoring computers (NMCs) that perform actions, comprising: 
employing handshake information communicated between two computers to determine establishment of a secure communication session; 


determining a session key based on decryption of encrypted key information that corresponds to the secure communication session; and 



employing the session key to decrypt one or more encrypted network packets that are included in the secure communication session.

3. The method of claim 1, further comprising: adding the decrypted key information to the handshake information.






2. The method of claim 1, further comprising: employing the one or more decrypted network packets to execute one or more rule-based policies.

4. The method of claim 1, further comprising: selectively decrypting the one or more network packets based on one or more characteristics of one or more other network flows unassociated with the secure communication session.
5. The method of claim 1, further comprising: selectively decrypt one or more network flows associated with the secure communication channel based on one or more characteristics of one or more other flows unassociated with the secure communication session.



6. The method of claim 1, further comprising: providing inline proxying of communication over the secure communication session for the two computers.

7. The method of claim 1, wherein the two computers further comprise employing a different secure communication protocol for the secure communication session than the other computer.











8. A system for monitoring communication over a network between two or more computers, comprising: one or more network monitoring computers (NMCs) that communicate over the network, including: a memory that stores at least instructions; and one or more processors that execute instructions that perform actions, including: employing handshake information communicated between two computers to determine establishment of a secure communication session; determining a session key based on decryption of encrypted key information that corresponds to the secure communication session; and employing the session key to decrypt one or more encrypted network packets that are included in the secure communication session.

10. The system of claim 8, further comprising: adding the decrypted key information to the handshake information.











9. The system of claim 8, further comprising: employing the one or more decrypted network packets to execute one or more rule-based policies.


11. The system of claim 8, further comprising: selectively decrypting the one or more network packets based on one or more characteristics of one or more other network flows unassociated with the secure communication session.
12. The system of claim 8, further comprising: selectively decrypt one or more network flows associated with the secure communication channel based on one or more characteristics of one or more other flows unassociated with the secure communication session.




13. The system of claim 8, further comprising: providing inline proxying of communication over the secure communication session for the two computers.

14. The system of claim 8, wherein the two computers further comprise employing a different secure communication protocol for the secure communication session than the other computer.










15. A processor readable non-transitory storage media that includes instructions for monitoring communication over a network between two or more computers, wherein execution of the instructions by one or more processors on one or more network monitoring computers (NMCs) performs actions, comprising: employing handshake information communicated between two computers to determine establishment of a secure communication session; determining a session key based on decryption of encrypted key information that corresponds to the secure communication session; and employing the session key to decrypt one or more encrypted network packets that are included in the secure communication session.

17. The processor readable non-transitory storage media of claim 15, wherein execution of the instructions performs further actions, comprising: adding the decrypted key information to the handshake information.








18. The processor readable non-transitory storage media of claim 15, wherein execution of the instructions performs further actions, comprising: selectively decrypting the one or more network packets based on one or more characteristics of one or more other network flows unassociated with the secure communication session.
19. The processor readable non-transitory storage media of claim 15, wherein execution of the instructions performs further actions, comprising: selectively decrypt one or more network flows associated with the secure communication channel based on one or more characteristics of one or more other flows unassociated with the secure communication session.

20. The processor readable non-transitory storage media of claim 15, wherein execution of the instructions performs further actions, comprising: providing inline proxying of communication over the secure communication session for the two computers.
1. A method for monitoring communication over a network between two or more computers, with one or more network monitoring computers (NMCs) that perform actions, comprising: 
employing the one or more NMCs to determine a secure communication session between the two or more computers based on an exchange of handshake information for the secure communication session; 
obtaining encrypted key information that corresponds to the secure communication session, wherein the encrypted key information is decrypted and added to handshake information for network packets communicated in handshake traffic between the two or more computers; 
employing the one or more NMCs to derive a session key based on the decrypted key information added to the handshake information that is associated with the secure communication session; employing the session key to decrypt one or more network packets associated with the secure communication session; and discarding decrypted network packets and storing encrypted network packets after monitoring of the secure communication session is completed.

2. The method of claim 1, further comprising employing the one or more NMCs to use the one or more decrypted network packets to execute one or more rule-based policies.
7. The method of claim 1, further comprising performing one or more other actions, including: employing the one or more NMCs to selectively decrypt one or more network flows associated with the secure communication session based on one or more characteristics of one or more other network flows; employing the one or more NMCs to selectively decrypt the one or more network packets based on characteristics of the selected one or more network flows; or deriving the key information from one or more network packets that provide one or more of the handshake information or the secure communication session.
5. The method of claim 1, further comprising disposing the one or more NMCs inline between the two computers to proxy their communication over the secure communication session.

6. The method of claim 1, further comprising: disposing the one or more NMCs inline between the two computers that are communicating over the secure communication session, wherein each of the two computers employ a different secure communication protocol; and employing the one or more inline NMCs to proxy communication between the two computers over the secure communication session, wherein the one or more inline NMCs maintain use of the different secure communication protocols to separately proxy communication between each of the two computers.

8. A system for monitoring communication over a network between two or more computers, comprising: one or more network monitoring computers (NMCs) that communicate over the network, including: a memory that stores at least instructions; and one or more processors that execute instructions that perform actions, including: employing the one or more NMCs to determine a secure communication session between the two of the one or more computers based on an exchange of handshake information for the secure communication session; obtaining encrypted key information that corresponds to the secure communication session, wherein the encrypted key information is decrypted and added to handshake information for network packets communicated in handshake traffic between the two or more computers; employing the one or more NMCs to derive a session key based on the decrypted key information added to the handshake information that is associated with the secure communication session; employing the session key to decrypt one or more network packets associated with the secure communication session; and discarding decrypted network packets and storing encrypted network packets after monitoring of the secure communication session is completed.

9. The system of claim 8, further comprising employing the one or more NMCs to use the one or more decrypted network packets to execute one or more rule-based policies.

14. The system of claim 8, further comprising performing one or more other actions, including: employing the one or more NMCs to selectively decrypt one or more network flows associated with the secure communication session based on one or more characteristics of one or more other network flows; employing the one or more NMCs to selectively decrypt the one or more network packets based on characteristics of the selected one or more network flows; or deriving the key information from one or more network packets that provide one or more of the handshake information or the secure communication session.

12. The system of claim 8, further comprising disposing the one or more NMCs inline between the two computers to proxy their communication over the secure communication session.

13. The system of claim 8, further comprising: disposing the one or more NMCs inline between the two computers that are communicating over the secure communication session, wherein each of the two computers employ a different secure communication protocol; and employing the one or more inline NMCs to proxy communication between the two computers over the secure communication session, wherein the one or more inline NMCs maintain use of the different secure communication protocols to separately proxy communication between each of the two computers.

15. A processor readable non-transitory storage media that includes instructions for monitoring communication over a network between two or more computers, wherein execution of the instructions by one or more processors on one or more network monitoring computers (NMCs) performs actions, comprising: employing the one or more NMCs to determine a secure communication session between the two or more computers based on an exchange of handshake information for the secure communication session; obtaining encrypted key information that corresponds to the secure communication session, wherein the encrypted key information is decrypted and added to handshake information for network packets communicated in handshake traffic between the two or more computers; employing the one or more NMCs to derive a session key based on the decrypted key information added to the handshake information that is associated with the secure communication session; employing the session key to decrypt one or more network packets associated with the secure communication session; and discarding decrypted network packets and storing encrypted network packets after monitoring of the secure communication session is completed.

20. The media of claim 15, further comprising performing one or more other actions, including: employing the one or more NMCs to selectively decrypt one or more network flows associated with the secure communication session based on one or more characteristics of one or more other network flows; employing the one or more NMCs to selectively decrypt the one or more network packets based on characteristics of the selected one or more network flows; or deriving the key information from one or more network packets that provide one or more of the handshake information or the secure communication session.




18. The media of claim 15, further comprising disposing the one or more NMCs inline between the two computers to proxy their communication over the secure communication session.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothstein et al. (US 9,338,147, hereinafter referred to as “Rothstein”).

Regarding claim 1, Rothstein teaches a method for monitoring communication over a network between a plurality of computers, with one or more network monitoring computers (NMCs) that perform actions, comprising: 
employing handshake information communicated between two computers to determine establishment of a secure communication session (col. 6, line 59 to col. 7, line 7 - the NMD may be arranged to determine correlation information from the one or more network packets that are associated with handshake messages used to establish the secure communication session. The correlation information may be used to by the NMD to determine the network connection flow that corresponds to the secure communication session based on a match of the correlation information with
correlation information that is provided by the key provider with the session key.); 
determining a session key based on decryption of encrypted key information that corresponds to the secure communication session (col. 7, lines 8-15 - the NMD may use the session key to decrypt one or more network packets that may be communicated between the client computer and the server computer over the secure communication session); and 
employing the session key to decrypt one or more encrypted network packets that are included in the secure communication session (abstract - The NMD may use the session key to decrypt network packets communicated between the client computer and the server computer. The NMD may then proceed to analyze the secure communication session based on the contents of the decrypted network packets.).

Regarding claim 2, Rothstein teaches the method of claim 1, further comprising: employing the one or more decrypted network packets to execute one or more rule-based policies (col. 23, lines 3-24 - the particular information used for generating and/or deriving correlation information may be described/defined using configuration information including one or more rule-based policies).

Regarding claim 4, Rothstein teaches the method of claim 1, further comprising: selectively decrypting the one or more network packets based on one or more characteristics of one or more other network flows unassociated with the secure communication session (col. 22, lines 39-51 – establish communication channel depending on network flow).

Regarding claim 5, Rothstein teaches the method of claim 1, further comprising: selectively decrypt one or more network flows associated with the secure communication channel based on one or more characteristics of one or more other flows unassociated with the secure communication session (col. 22, lines 39-51 – establish communication channel depending on network flow).

Regarding claim 6, Rothstein teaches the method of claim 1, further comprising: providing inline proxying of communication over the secure communication session for the two computers (col. 19, lines 7-23 – NMD disposed between the client and server).

Regarding claim 7, Rothstein teaches the method of claim 1, wherein the two computers further comprise employing a different secure communication protocol for the secure communication session than the other computer (col. 20, lines 21-39 - contents of handshake may vary depending on communication protocols).

Claims 8- 9, and 11-14 are similar to claims 1-2, and 4-7, respectively, but in system form, therefore are rejected under the same rationale. 

Claims 15-16, and 18-20 are similar to claims 1-2, and 4-6, respectively, but in processor readable non-transitory storage media form, therefore are rejected under the same rationale. 

Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, AND if terminal disclaimers are filed to overcome the double patenting rejection as set forth above.
Regarding claim 3, in combination with each and every limitation in the claim, the prior art of record does not teach the method of claim 1, further comprising: adding the decrypted key information to the handshake information. 
Claims 10 and 17 are similar to claim 3, therefore a objected to under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Miller et al., US 2017/0134937 – secure and private communications.
2. Naylor et al., EP 3,113,443 – securely enabling in-network functionality over encrypted data sessions. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/           Primary Examiner, Art Unit 2442